Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-17-00080-CV

              IN THE INTEREST OF A.F.C., I.C.C., and A.R.H. Jr., Children

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015PA01986
                     Honorable Charles E. Montemayor, Judge Presiding

       BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s termination order is
AFFIRMED.

       We order that no costs be assessed against appellant Mother because she indigent.

       SIGNED July 26, 2017.


                                                _____________________________
                                                Marialyn Barnard, Justice